                  Case 20-10475-BLS              Doc 650        Filed 07/17/20         Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                           :                    Chapter 11
    In re:                                 :
                                           :                    Case No. 20-10475 (BLS)
    CRAFTWORKS PARENT, LLC, et al.,        :
                                           :                    (Jointly Administered)
                Debtors. 1                 :
    ______________________________________ :                    Re: Docket No. 598

             ORDER (I) APPROVING FINAL FEE APPLICATION OF CONFIGURE
                 PARTNERS, LLC AND (II) GRANTING RELATED RELIEF

                   Upon the Final Fee Application of Configure Partners, LLC for Compensation for

Services Rendered and Reimbursement of Expenses Incurred as Investment Banker for the Debtors

and Debtors in Possession for the Period from March 3, 2020 Through June 1, 2020 [Docket No.

598] (the “Application”) 2 of Configure Partners, LLC (“Configure”) in the above-captioned cases

(the “Chapter 11 Cases”) for approval of certain fees and expenses, all as more fully set forth in

the Application; and the Court having reviewed the Application and having heard the statements

of counsel regarding the relief requested in the Application at a hearing before the Court, if any

(the “Hearing”); and no objections to the Application having been filed; and the Court having



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN 37204.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Application.
               Case 20-10475-BLS         Doc 650      Filed 07/17/20      Page 2 of 3




jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and this Court having found that venue of this proceeding and the Application is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that notice of the Application and

opportunity for a hearing on the Application were appropriate under the circumstances and no

other notice need be provided; and this Court having determined that the legal and factual bases

set forth in the Application and at the Hearing establish just cause for the relief granted herein; and

it appearing that the relief requested in the Application is in the best interests of the Debtors and

their respective estates and creditors; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor, it is

       HEREBY ORDERED THAT:

               1.      The Application is GRANTED to the extent set forth herein.

               2.      Configure shall be entitled to payment in full of the requested amounts for

compensation and expenses as set forth in the Application.

               3.      Notice of the Application as provided therein shall be deemed good and

sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

               4.      The terms and conditions of this Order are immediately effective and

enforceable upon its entry.

               5.      The Debtors are authorized and empowered to take all actions necessary to

effectuate the relief granted in this Order in accordance with the Application.




                                                  2
               Case 20-10475-BLS         Doc 650      Filed 07/17/20     Page 3 of 3




                6.      This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




Dated: July 17th, 2020 Wilmington,         BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Delaware                                   JUDGE




                                                  3
